THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

(wHEELING DIVIsIoN)
RELYKS, LLc,
cAsE No. szls-cv-oolss-JPB
Plaintirr,
ELECTRONICALLY FILED
V.

CHESAPEAKE APPALACHIA, LLC,
SWN PRODUCTION COMPANY, LLC

Defendants.

ORDER OF VOLUNTARY DISMISSAL
This matter is before the Court on PIaintiffRelyks, LLC’s and Defendant Chesapeake

Appalachia, L.L.C.’s Joint Motion for Voluntary Dismissal pursuant to Rule 41(£1)(2) of the
Federal Rules of Civil Procedure.

Upon consideration of the Joint Motion, it is hereby ORDERED that the Joint Motion is
GRANTED. All claims against Defendant Chesapeake Appalachia, L.L.C. are hereby

DISMISSED WITH PR.EJUDI§E. Each party is to bear its own attorneys’ fees and costs.

Dated: |°2 d ' JQ ‘!

  
   

Judge John Pres
United States District Ju ge

